DETAILED ACTION

Election/Restrictions
Applicants’ election of Species 1 and Species B in the reply filed on November 3, 2021 is acknowledged. This election is made without traverse.
The claims associated with Species 1 and Species B are: Claims 1, 4-7, 10-16 and 19-24.
Claims 2, 3, 8, 9, 17 and 18 are withdrawn from consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on November 3, 2021 for application number 16/739,831. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 16, 2020 and October 4, 2021 are noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppel et al. (US PG Pub No. 2009/0320809), hereinafter “Ruppel, in view of Baeuerle et al. (US PG Pub No. 2001/0047801), hereinafter “Baeuerle”.
Regarding claim 1, Ruppel discloses a crankcase ventilation breach detection system of an internal combustion engine comprising: an internal combustion engine (1) having a crankcase (3) and an intake manifold (Fig. 1 (upper left side of element 5)); a positive crankcase ventilation valve (23) in fluid communication between the crankcase (3) and intake manifold (Fig. 1 (upper left side of element 5)) that regulates the flow of 
Ruppel fails to disclose a pressure sensor positioned between the parallel conduits and the crankcase, wherein detection of no pressure drop by the pressure sensor indicates a breach in the system.
However, Baeuerle discloses a pressure sensor (Baeuerle (Fig. 1 (13))) positioned between the parallel conduits and the crankcase (Baeuerle (Fig. 1 (2))), wherein detection of no pressure drop by the pressure sensor indicates a breach in the system (Baeuerle (Abstract)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ruppel by incorporating the teachings of Baeuerle in order to detect whether there is a leak in the ventilation system.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruppel, in view of Baeuerle as applied to claim 4 above, and further in view of Lemke et al. (US PG Pub No. 2016/0290193), hereinafter “Lemke”.
The modified invention of Ruppel discloses the system as claimed in claim 4.
The modified invention of Ruppel fails to disclose that the flow control system comprises the second check valve in the second conduit, and the second preselected pressure drop is the same or lower than the first preselected pressure drop.
However, Lemke discloses a flow control system that comprises a second check valve (Lemke (Fig. 2 (12))) in a second conduit (Lemke (Fig. 2 (10a))), and the second preselected pressure drop is the same or lower than the first preselected pressure drop (Lemke (paragraph 7, lines 16-21 & paragraph 8)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ruppel by incorporating the teachings of Lemke in order to have a valve that allows for the flow of gas in only one direction.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppel, in view of Baeuerle as applied to claim 4 above, and further in view of Hahn (US PG Pub No. 2011/0296836), hereinafter “Hahn”.

The modified invention of Ruppel fails to disclose that the normally closed check valve defines an internal cavity in which a hemispherical poppet sealing member is seated and is held in the closed position against an annular seat.
However, Hahn discloses a normally closed check valve (Hahn (Fig. 2 (12))) that defines an internal cavity (Hahn (Fig. 2 (inside element 22))) in which a hemispherical poppet sealing member (Hahn (Fig. 2 (21))) is seated and is held in the closed position against an annular seat (Hahn (Fig. 2 (32))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ruppel by incorporating the teachings of Hahn in order to have a valve that has lower friction and a longer life.
Regarding claim 11, the modified invention of Ruppel discloses the system as claimed in claim 10, wherein the annular seat (Hahn (Fig. 2 (32))), in a longitudinal cross-section through the check valve, defines a convex spherical radius and, in the closed position, a convex surface of the hemispherical poppet sealing member (Hahn (Fig. 2 (21))) is sealing engaged with the convex spherical radius of the annular seat (Hahn (Fig. 2 (32))).
Regarding claim 12, the modified invention of Ruppel discloses the system as claimed in claim 11, wherein one or both of the annular seat (Hahn (Fig. 2 (32))) and the hemispherical poppet sealing member (Hahn (Fig. 2 (21))) include a ring of elastomeric sealing material (Hahn (Fig. 2 (24))) to define the convex spherical radius of the annular seat (Hahn (Fig. 2 (32))) or the portion of the convex surface of the hemispherical poppet .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ruppel, in view of Baeuerle and Hahn as applied to claim 11 above, and further in view of Zani (EP 0 531 262 A2), hereinafter “Zani”.
The modified invention of Ruppel discloses the system as claimed in claim 11.
The modified invention of Ruppel fails to disclose that the second check valve defines an internal cavity in which a sealing disk floats and translates between an open position and a closed position based on pressure drops in the system.
However, Zani discloses a check valve that defines an internal cavity (Zani (Fig. 2 (in the vicinity of element 6))) in which a sealing disk (Zani (Fig. 2 (1))) floats and translates between an open position and a closed position based on pressure drops in the system (Zani (Abstract)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ruppel by incorporating the teachings of Zani in order to have a valve which is very simple construction-wise and very reliable in operation.

Allowable Subject Matter
Claims 14-16 and 19-24 are allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747